       Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 1 of 25



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
 COMMITTEE ON WAYS AND                  )
 MEANS, UNITED STATES HOUSE             )
 OF REPRESENTATIVES,                    )
                                        )
           Plaintiff,                   )
                                        )
                      v.                )
                                        ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT               )
 OF THE TREASURY, et al.                )
                                        )
           Defendants,                  )
                                        )
 DONALD J. TRUMP, et al.,               )
                                        )
           Defendant-Intervenors.       )
                                        )

        DEFENDANTS’ AND DEFENDANT-INTERVENORS’ OPPOSITION
                TO PLAINTIFF’S MOTION TO LIFT STAY
            Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 2 of 25



                                                   TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 3

LEGAL STANDARD ..................................................................................................................... 5

ARGUMENT .................................................................................................................................. 6

          I.         The Motion Should Be Denied for the Reasons the Court Has Already Given. .... 6

          II.        The Committee’s New Arguments for Lifting the Stay Should Be Rejected. ........ 9

                     A.      Courts in this Circuit Routinely Maintain Stays in Analogous
                             Circumstances. ............................................................................................... 9

                     B.      The Committee’s Contrary Authority Is Inapposite. ................................... 11

                     C.      The Committee’s Own Actions Undermine Its Claims of Urgency. ........... 16

                     D.      Defendants Have Not “Disavowed” Their Justiciability Arguments. ......... 18

CONCLUSION ............................................................................................................................. 19




                                                                      i
            Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 3 of 25



                                               TABLE OF AUTHORITIES

CASES

Air Line Pilots Ass’n v. Miller,
  523 U.S. 866 (1998) .................................................................................................................... 5

Al-Ghizzawi v. Bush,
  No. 05-2378 (JDB), 2008 WL 948337 (D.D.C. Apr. 8, 2008) ................................................. 10

Allina Health Servs. v. Sebelius,
  756 F. Supp. 2d 61 (D.D.C. 2010) ............................................................................................ 10

Al-Shareef v. Bush,
  No. 05-2458 (RWR), 2006 WL 3544736 (D.D.C. Dec. 8, 2006) ............................................. 10

Ass’n of Am. Physicians & Surgeons, Inc. v. Sebelius,
  901 F. Supp. 2d 19 (D.D.C. 2012) .............................................................................................. 9

Avocados Plus Inc. v. Johanns,
  421 F. Supp. 2d 45 (D.D.C. 2006) ............................................................................................ 11

Barcardi & Co. v. Empresa Cubana Exportadora De Alimentos & Productos Varios, Inc.,
  No. 04-519 (EGS), 2007 WL 1541386 (D.D.C. May 24, 2007) ................................................ 9

*Blumenthal v. Trump,
  No. 19-5237, 2020 WL 593891 (D.C. Cir. Feb. 7, 2020) ........................................................... 2

Clinton v. Jones,
  520 U.S. 681 (1997) .................................................................................................................... 5

Committee on Oversight and Government Reform v. Holder,
  979 F. Supp. 2d 1 (D.D.C. 2013) .............................................................................................. 15

Dellinger v. Mitchell,
  442 F.2d 782 (D.C. Cir. 1971) .................................................................................................... 9

Dome Patent L.P. v. Kappos,
  No. 07-1695 (PLF), 2011 WL 13247565 (D.D.C. June 29, 2011) ............................................. 9

Duncan v. Wash. Metro. Area Transit Auth.,
  425 F. Supp. 2d 121 (D.D.C. 2006) .......................................................................................... 10

Eastland v. U.S. Servicemen’s Fund,
  421 U.S. 491 (1975) ............................................................................................................ 11, 13

Exxon Corp. v. FTC,
  589 F.2d 582 (D.C. Cir. 1978) .................................................................................................. 13



                                                                     ii
             Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 4 of 25



Hisler v. Gallaudet Univ.,
  344 F. Supp. 2d 29 (D.D.C. 2004) .............................................................................................. 9

Hulley Enters. Ltd. v. Russian Fed’n,
  211 F. Supp. 3d 269 (D.D.C. 2016) ............................................................................................ 7

In re Lorazepam & Clorazepate Antitrust Litig.,
   208 F.R.D. 1 (D.D.C. 2002) ...................................................................................................... 10

*In re Trump,
  781 Fed. App’x 1 (D.C. Cir. 2019) ..................................................................................... 10, 14

*Landis v. North Am. Co.,
  299 U.S. 248 (1936) ...................................................................................................... 5, 6, 9, 10

Lardner v. U.S. Dep’t of Justice,
  No. 03-0180 (JDB), 2005 WL 758267 (D.D.C. Mar. 31, 2005)............................................... 10

Packwood v. Senate Select Comm. on Ethics,
  510 U.S. 1319 (1994) .................................................................................................................. 8

Senate Select Committee on Presidential Campaign Activities v. Nixon,
  366 F. Supp. 51 (D.D.C. 1973) ................................................................................................. 15

Steel Co. v. Citizens for a Better Env’t,
   523 U.S. 83 (1998) ...................................................................................................................... 8

Trump v. Mazars,
  940 F.3d 710 (D.C. Cir. 2019),
  cert. granted, No. 19-715 (Dec. 13, 2019).......................................................................... 11, 12

*United States v. AT&T,
  551 F.2d 384 (D.C. Cir. 1976) .................................................................................................. 12

*United States v. AT&T,
  567 F.2d 121 (D.C. Cir. 1977) .................................................................................................. 12

Virginia House of Delegates v. Bethune Hill,
  139 S. Ct. 1945 (2019) ................................................................................................................ 2



STATUTES

26 U.S.C. § 6103(f) ............................................................................................................... 3, 7, 17

28 U.S.C. § 1331 ............................................................................................................................. 6

28 U.S.C. § 1657(a) ........................................................................................................................ 1


                                                                      iii
           Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 5 of 25




OTHER AUTHORITIES

166 Cong. Rec. S384 (daily ed. Jan. 21, 2020) ............................................................................. 19

166 Cong. Rec. S593 (daily ed. Jan. 27, 2020) ............................................................................. 19

166 Cong. Rec. S652 (daily ed. Jan. 29, 2020) ............................................................................. 19

166 Cong. Rec. S731 (daily ed. Jan. 30, 2020) ............................................................................ 19

Trial Mem. of President Donald J. Trump (Jan. 20, 2020) .......................................................... 18




*The authorities upon which we chiefly rely are marked with asterisks.




                                                             iv
         Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 6 of 25



                                        INTRODUCTION

       For the third time in six months, the Committee on Ways and Means (“the Committee”)

asks this Court to proceed immediately to briefing on the merits of this case without determining

whether it has jurisdiction. See Motion to Lift Stay, ECF No. 79 (“Mot.”). The Committee makes

its latest request—via a motion to lift a stay the Court entered a mere two weeks earlier—even

though Defendants’ and Defendant-Intervenors’ motion to dismiss on multiple threshold grounds

remains pending, even though the Court has already decided to resolve those threshold issues

before reaching the merits, see Mem. & Order at 4, ECF No. 38, and even though the D.C. Circuit

is simultaneously considering nearly all of those issues on a highly expedited basis in Committee

on the Judiciary v. McGahn. The essence of the Committee’s demand is that whenever the

Executive Branch does not immediately comply with a congressional committee’s subpoena for

information, courts must immediately leap to the committee’s aid—even where, as here, the

Committee proceeded at a leisurely pace in preparing and pressing its request for expedition. The

Committee’s demand is baseless. As the Court has already observed: “[M]ost plaintiffs want

quick resolutions of their cases,” but Congress “has left it to the courts to ‘determine the order in

which civil actions are heard and determined.’” Mem. & Order at 2 (quoting 28 U.S.C. § 1657(a)).

       This Court’s discretionary decision to stay proceedings pending the D.C. Circuit’s

resolution of McGahn could not have been more reasonable. McGahn is fully briefed and argued,

and the House has repeatedly—before, during, and after oral argument—asked the D.C. Circuit to

rule immediately. See, e.g., Supp. Br. of the Comm. on the Judiciary at 1, 10-12, Comm. on the

Judiciary v. McGahn, No. 19-5331 (D.C. Cir. Dec. 23, 2019). If the D.C. Circuit rules in favor of

Defendants on the threshold issues in McGahn, this case will be over. And if the D.C. Circuit

rules in favor of the committee plaintiff, this Court will not need to independently resolve the

complex Article III, statutory jurisdiction, and cause-of-action issues raised in Defendants’ and
         Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 7 of 25



Defendant-Intervenors’ motion to dismiss in this case. Either way, there is no need for this Court

to adjudicate these complex issues when the D.C. Circuit’s resolution of them is imminent. While

the Committee is apparently frustrated that the D.C. Circuit has not provided the “immediate”

ruling it has demanded—though only thirty-nine days have passed since that case was argued

following merits briefing over just ten days—the D.C. Circuit’s careful consideration of these

extraordinarily important issues only underscores that they warrant serious examination and that

this Court should decline the Committee’s request to get ahead of the Circuit. Indeed, as the D.C.

Circuit recently reiterated, “[t]he cardinal principle of judicial restraint is if it is not necessary to

decide more, it is necessary not to decide more.” Blumenthal v. Trump, No. 19-5237, 2020 WL

593891, at *3 (D.C. Cir. Feb. 7, 2020) (cleaned up).

        Nor is there anything about the Committee’s demands for the President’s tax-return

information that could overcome these compelling grounds for a stay. The Committee’s only

stated concern is that whatever political support may presently exist for its oversight and legislative

agenda might wane if the Court permits this litigation process to unfold in due course. But the

ebb-and-flow of the political process does not inflict a “legally cognizable injury” at all, see

Virginia House of Delegates v. Bethune Hill, 139 S. Ct. 1945, 1955 & n.6 (2019), much less supply

a basis to upend the careful, deliberative process by which the independent and apolitical Judiciary

does its work. If the Committee did not want to take the time to litigate, it should not have filed a

lawsuit. It should have instead deployed the legislative and political tools that congressional

committees have deployed since the Washington Administration when they have informational

disputes with the Executive Branch. But having opted to become a litigant, the Committee should

be fairly treated as one—abiding by the same rules as other litigants, including “the typical staged

approach to litigation” contemplated by the Federal Rules of Civil Procedure. Mem. & Order at 2.

The Committee has no basis to bring this suit at all, but it certainly has no basis to invoke this


                                                   2
         Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 8 of 25



Court’s jurisdiction and then demand that the Court cast aside the commonsense principles of

judicial economy and modesty that have already led it twice to reject the Committee’s demand for

instantaneous judicial intervention on its side of this clash between the political branches.

                                         BACKGROUND

       On April 3, 2019, the Chairman of the Committee sent a letter to the Commissioner of the

Internal Revenue Service (“IRS”) invoking 26 U.S.C. § 6103(f) to request that the IRS produce

tax returns and audit information for the President and eight related business entities for tax years

2013-2018. See Compl. Ex. A, ECF No. 1-1. The Chairman stated that the information was

necessary for the Committee to determine the “scope” of examinations of Presidential tax returns

under the IRS policy mandating audits of Presidential and Vice Presidential income-tax returns, as

set forth in the Internal Revenue Manual (the “Presidential audit program”). Id. at 1. On May 6,

2019, after further correspondence with the Committee and consultations with the Department of

Justice, Defendants denied the Committee’s request, explaining its unprecedented nature, the

constitutional limitations on the Committee’s authority under section 6103(f), and the lasting

ramifications for all taxpayers if Defendants were to comply with the request. Compl. Exs. I & J,

ECF Nos. 1-9, 1-10.

       On July 2, 2019, the Committee filed suit to compel Defendants to produce the President’s

tax-return information. On August 20, 2019, approximately two weeks before Defendants’

deadline to respond to the complaint, the Committee filed a motion for summary judgment and

simultaneously moved for an expedited briefing schedule. See ECF Nos. 29, 30, 33, 35, 38. On

August 29, 2019, the Court denied the Committee’s motion for expedited treatment and denied

without prejudice the Committee’s motion for summary judgment, explaining that “this is no

ordinary case” and that the “weighty constitutional issues and political ramifications it presents

militate in favor of caution and deliberation, not haste.” Mem. & Order at 3. The Court determined


                                                  3
         Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 9 of 25



that it was therefore appropriate to “adhere to the traditional litigation sequence” set forth in the

Federal Rules of Civil Procedure, which contemplates a “complaint; answer or motion to dismiss;

discovery, if appropriate; and only then, summary judgment[,]” a process that “allows the Court

to assure itself of jurisdiction and address threshold matters before burdening the parties with the

costs of discovery and briefing on the merits.” Id. at 4.

       Following that approach, Defendants filed their motion to dismiss on the scheduled date of

September 6, 2019. ECF No. 44. The Committee chose not to expedite its opposition to that

motion but instead generally conformed to the deadline established by Local Rule 7(b) and filed

its opposition on September 23, 2019.1 Defendants filed their reply seven days later, and the Court

heard argument approximately five weeks later, on November 6, 2019.

       In the meantime, on August 7, 2019, the House Committee on the Judiciary filed a separate

lawsuit seeking to compel the former Counsel to the President, Donald F. McGahn II, to testify

pursuant to congressional subpoena. See Comm. on the Judiciary, U.S. House of Reps. v. McGahn,

No. 19-2379 (KBJ) (D.D.C.). The Department of Justice entered an appearance on behalf of Mr.

McGahn in his capacity as former Counsel to the President, and on August 26, 2019, the Judiciary

Committee moved for a preliminary injunction or, in the alternative, expedited summary judgment.

Id., ECF No. 22. The parties then negotiated a schedule for briefing and argument on cross-

motions for summary judgment, which the court entered on the docket. Id., ECF No. 28 and minute

order dated September 3, 2019. In the course of that briefing and argument, the Department of

Justice raised nearly every threshold issue raised in this case. On November 25, 2019, the district

court granted summary judgment for the Judiciary Committee. Id., ECF Nos. 46, 47. The

Department of Justice appealed to the D.C. Circuit the next day, id., ECF No. 48, which



   1
     The Committee ultimately sought a one-day extension of its deadline under Local Rule 7(b)
to evaluate a supplemental, corrective declaration submitted by Defendants. See ECF No. 46.

                                                 4
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 10 of 25



administratively stayed the district court’s decision, ordered expedited briefing over a ten-day

period in December, and heard argument on January 3, 2020. See Per Curiam Order at 1-2, Comm.

on the Judiciary, U.S. House of Reps. v. McGahn, No. 19-5331 (D.C. Cir. Nov. 27, 2019). A

decision in that case is pending.

       On January 14, 2020, the Court held a telephone conference in this case and informed the

parties that it had reviewed the briefing in McGahn and, in light of the significant overlap between

the threshold arguments presented in the two cases and the fact that McGahn “is on an expedited

track with the Circuit,” indicated that the Court’s “strong inclination” was “not to get out in front

of [its] superiors.” Tel. Conf. Tr., ECF No. 78 (“Tr.”) at 3:6-13. The Court announced, therefore,

that it would stay the case pending a decision in McGahn. In so doing, the Court specifically

rejected the Committee’s suggestion that the Court order merits briefing during the pendency of

the stay but observed that there seemed to be “plenty of room for [an] accommodation process to

take place” and encouraged the parties to be “in communication about ways to potentially narrow

the scope of the disagreement here and possibly resolve it.” Id. at 12:11-13:17. Defendants were

preparing their second response to Committee correspondence regarding accommodation when

this motion followed just two weeks later.

                                      LEGAL STANDARD

       “The power to stay proceedings is incidental to the power inherent in every court to control

the disposition of the causes on its docket with economy of time and effort for itself, for counsel,

and for litigants.” Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 879 n.6 (1998) (quoting Landis

v. North Am. Co., 299 U.S. 248, 254-55 (1936)). “How this can best be done calls for the exercise

of judgment, which must weigh competing interests and maintain an even balance.” Id. (quoting

Landis, 299 U.S. at 244-55); see also Clinton v. Jones, 520 U.S. 681, 706-07 (1997) (“The District

Court has broad discretion to stay proceedings as an incident to its power to control its own


                                                 5
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 11 of 25



docket.”). A stay is especially appropriate “in cases of extraordinary public moment” where the

“public welfare or convenience will thereby be promoted” so long as the delay is “not immoderate

in extent and not oppressive in its consequences.” Landis, 299 U.S. at 256.

                                           ARGUMENT

I.     The Motion Should Be Denied for the Reasons the Court Has Already Given.

       The Court should maintain the stay entered just four weeks ago (two weeks before the

Committee filed its motion) for the reasons the Court has already laid out. The “weighty

constitutional issues and political ramifications” of this case “militate in favor of caution and

deliberation, not haste.” Mem & Order at 3. After expedited briefing and argument in McGahn,

the D.C. Circuit is poised to issue authoritative guidance on almost all of those issues, including

whether the Committee has Article III standing to seek judicial resolution of its informational

disputes with the Executive Branch; whether 28 U.S.C. § 1331 supplies statutory subject-matter

jurisdiction over suits by House committees seeking to enforce their subpoenas against the

Executive Branch; and whether the Committee has a cause of action to bring such claims. Given

the gravity of those issues, the substantial overlap with arguments raised in this case, and the

imminence of the D.C. Circuit’s decision, the Court’s “strong inclination . . . not to get out in front

of [its] superiors” is highly appropriate. Tr. at 3:7-9. Indeed, it is not clear that lifting the stay

would even expedite resolution of this case in any meaningful regard. The D.C. Circuit heard

argument in McGahn less than one month after the Court heard argument in this case. And if the

Court tries to predict how the D.C. Circuit will rule in McGahn and winds up getting it wrong,

then lifting the stay is likely to have no effect on how quickly this case is resolved. In any event,

Defendants’ and Defendant-Intervenors’ motion to dismiss has now been fully submitted for only

about ninety days. (That is the same amount of time that elapsed between Treasury denying the

Committee’s request and the Committee filing its summary judgment brief.) Ninety days to


                                                  6
         Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 12 of 25



resolve multiple weighty constitutional and statutory questions hardly amounts to a “case [that]

has been beset by delay.” Mot. at 10. Rather, as the Court observed at the January 14 conference,

“this is . . . still a pretty young case.” Tr. at 11:2-3.

        The Committee suggests that lifting the stay might expedite this case because, after doing

so, the Court could decide the few threshold issues that are not directly presented in McGahn:

whether the Administrative Procedure Act (“APA”) or 26 U.S.C. § 6103(f) creates a cause of

action in favor of the Committee and whether a vote by the full House was necessary to authorize

this lawsuit. But even though these issues are not directly presented in McGahn, the D.C. Circuit’s

decision is likely to substantially clarify how they should be decided. If the D.C. Circuit concludes

that a House committee lacks standing or subject-matter jurisdiction to bring informational claims

in federal court, that determination will control this case and the Court will not need to reach

whether the Committee has a cause of action. Conversely, if the D.C. Circuit concludes that there

is jurisdiction and a cause of action under other theories the Committee has advanced, the Court

also would not need to reach the Committee’s APA or section 6103(f) theories. And even if the

McGahn decision does not eliminate the need to decide those issues, it may provide guidance on

how the Court should assess them, in which case maintaining the stay will “avoid potentially

‘fractured and disorderly’ and unnecessary litigation and best preserve judicial and parties’

resources.” Hulley Enters. Ltd. v. Russian Fed’n, 211 F. Supp. 3d 269, 285 (D.D.C. 2016) (citation

omitted); see also id. at 281-84 (explaining that a stay was appropriate because “even if the Dutch

proceedings do not resolve every jurisdictional and merits issue presented in the instant case, . . .

the Dutch Courts’ reasoning may be persuasive as to certain [relevant] issues” which “would likely

prompt the parties to seek reconsideration” of any earlier decision).

        The Committee also proposes that the Court could “partially lift the stay and order

expeditious merits briefing, so that the Court is in a position to promptly resolve the entire case


                                                     7
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 13 of 25



following the D.C. Circuit’s ruling in McGahn.” Mot. at 1. This is the third time the Committee

has asked the Court to entertain merits briefing during the pendency of Defendants’ and

Defendant-Intervenors’ motion to dismiss. See ECF No. 30 (Mot. to Expedite) at 2-4; Tr. at 11-

12. Yet despite repeating its request again (and again), the Committee continues to ignore what

this Court (and the Supreme Court) have already held: “[t]he requirement that a federal court assure

itself of jurisdiction to hear a case before proceeding to the merits is ‘inflexible and without

exception.’” Mem. & Order at 3-4 (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

95 (1998)). Congress itself has argued that when “a motion to dismiss raises serious challenges to

the Court’s power to hear [a] case,” the court should “stay proceedings on the merits until it

determined whether it has authority to hear th[e] case at all.” Defs.’ Mot. to Hold in Abeyance at

4-5, ECF No. 25, Judicial Watch, Inc. v. U.S. Senate, No. 1:03-cv-1066 (D.D.C. Oct. 29, 2003).

That is all the more so given the “novel and complex questions about the privileges and authority

of all three branches of the federal government” presented by this case. Mem. & Order at 3.

       The Committee’s suggestion that the parties brief the merits while awaiting rulings on

threshold issues also overlooks that the Court’s resolution of the motion to dismiss will

dramatically affect how the parties brief the merits. The Committee has brought a panoply of

claims: some arise directly under Article I, some invoke the APA, some allege ultra vires agency

action, and some sound in mandamus. Until the D.C. Circuit rules in McGahn and this Court rules

on Defendants’ and Defendants-Intervenors’ motion to dismiss, the parties will not know which

of those claims survive, if any. And because the legal standards applicable to such claims vary

widely—a party that it is entitled to relief under the APA, for example, might not be entitled to the

extraordinary remedy of mandamus—the parties would not know what standard to apply in

briefing the merits.




                                                 8
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 14 of 25



       The Committee’s request that the parties proceed straight to merits briefing also overlooks

Defendant-Intervenors’ intent to seek discovery. See Tr. at 12:13-15; Defs.’ Mot. to Hold in

Abeyance at 12-14, ECF No. 33. Cf. Packwood v. Senate Select Comm. on Ethics, 510 U.S. 1319,

1320-21 (1994) (noting that resolution of a challenge to a congressional subpoena “would entail a

factbound determination of the nature and scope of [the committee’s] investigation” because

“relevancy and adequacy or excess in the breadth of [a] subpoena are matters variable in relation

to the nature, purposes, and scope of the inquiry”). Although the Committee may oppose

discovery, and although the federal Defendants have not yet taken a position on this question, the

Court cannot proceed to the merits without resolving whether discovery is appropriate and, if so,

permitting that discovery to take place. See Mem. & Order at 5; Tr. at 12:16-19. Again, the D.C.

Circuit’s decision in McGahn may eliminate the need to decide the issue, a point that further

counsels in favor of awaiting that guidance before proceeding here.

II.    The Committee’s New Arguments for Lifting the Stay Should Be Rejected.

       A.      Courts in this Circuit Routinely Maintain Stays in Analogous Circumstances.

       The Committee’s newly presented arguments for lifting the stay and expediting this case

are similarly unpersuasive. As a preliminary matter, the Committee errs in suggesting that there

is anything atypical or improper about the limited and eminently reasonable stay the Court has

entered. Courts in this District have routinely exercised their inherent power to stay litigation

“‘pending resolution of independent proceedings which bear upon the case.’” Bacardi & Co. v.

Empresa Cubana Exportadora De Alimentos & Productos Varios, Inc., No. 04-519 EGS, 2007

WL 1541386, at *1 (D.D.C. May 24, 2007) (quoting Hisler v. Gallaudet Univ., 344 F. Supp. 2d

29, 35 (D.D.C. 2004)); see also Dellinger v. Mitchell, 442 F.2d 782, 786 (D.C. Cir. 1971) (stay

“pending . . . determination in the other suit” was justified “in view of the complex facts, and novel

legal problems ‘of far-reaching importance to the parties and the public.’” (quoting Landis, 299


                                                  9
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 15 of 25



U.S. at 256). That is especially true where a case presents questions simultaneously pending before

a higher court. See, e.g., Ass’n of Am. Physicians & Surgeons, Inc. v. Sebelius, 901 F. Supp. 2d

19, 27 (D.D.C. 2012) (court granted motion “to stay this case pending decisions in two cases before

the D.C. Circuit, and later, one case before the United States Supreme Court”); Dome Patent L.P.

v. Kappos, No. 07-1695 (PLF), 2011 WL 13247565, at *2 (D.D.C. June 29, 2011) (staying case

where a “question now before the Supreme Court is directly relevant to a central issue before this

Court”); Allina Health Servs. v. Sebelius, 756 F. Supp. 2d 61, 71 (D.D.C. 2010) (finding good

cause to stay where “the resolution of [related case] by the D.C. Circuit will be dispositive of the

Plaintiffs’ arguments here”); see also, e.g., Al-Shareef v. Bush, No. 05-2458 RWR, 2006 WL

3544736, at *1 (D.D.C. Dec. 8, 2006) (staying on similar grounds); Lardner v. U.S. Dep’t of

Justice, No. 03-0180 (JDB), 2005 WL 758267, at *2 (D.D.C. Mar. 31, 2005) (same); In re

Lorazepam & Clorazepate Antitrust Litig., 208 F.R.D. 1, 6 (D.D.C. 2002) (same).

       A stay is all the more appropriate in this case given the extraordinary and weighty

justiciability issues it presents. Indeed, the D.C. Circuit recently held that it was an abuse of

discretion for a district court to proceed with discovery and expedited merits briefing in an

interbranch dispute where “unsettled” but potentially dispositive threshold questions were

presented. See In re Trump, 781 Fed. App’x 1, 2 (D.C. Cir. 2019) (holding that “[i]n an inter-

branch dispute like this, . . . important and open threshold questions of pure law are best resolved

conclusively through an expedited interlocutory appeal”).

       The Committee fails to identify anything “immoderate” or “oppressive,” Landis, 299 U.S.

at 256, that could possibly overcome the compelling grounds for maintaining the stay. The D.C.

Circuit will decide McGahn any day, and courts in this Circuit have frequently entered stays for

far longer durations in analogous circumstances. See Al-Ghizzawi v. Bush, No. 05-2378(JDB),

2008 WL 948337, at *1 (D.D.C. Apr. 8, 2008) (explaining that, in a July 19, 2005 order, “[t]his


                                                10
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 16 of 25



Court previously ordered a stay in this case pending resolution of related appeals in the D.C.

Circuit” and (nearly three years later) “the Court is now awaiting the Supreme Court’s decision in

Boumediene v. Bush”); Duncan v. Wash. Metro. Area Transit Auth., 425 F. Supp. 2d 121, 125

(D.D.C. 2006) (explaining that “[o]n April 15, 2003, the Court stayed all proceedings pending the

D.C. Circuit’s resolution of” a related case and “lifted its stay on March 9, 2005,” roughly two

years later); Avocados Plus Inc. v. Johanns, 421 F. Supp. 2d 45, 49 (D.D.C. 2006) (court granted

motion “for a stay of all proceedings pending the Supreme Court’s resolution of . . . a case that

Defendants argued would ‘provide this Court with guidance as to the issues presented here’” and

kept that stay in place until the Supreme Court issued its decision more than six months later).

       B.      The Committee’s Contrary Authority Is Inapposite.

       The Committee contends that its case deserves special treatment because “[i]n Trump v.

Mazars, [940 F.3d 710, 718 (D.C. Cir. 2019), cert. granted, No. 19-715 (Dec. 13, 2019)] the D.C.

Circuit recently noted ‘the Supreme Court’s direction’ in Eastland [v. U.S. Servicemen’s Fund,

421 U.S. 491, 511 n.17 (1975)] to ‘give[] the most expeditious treatment to suits seeking to enjoin

congressional subpoenas[.]’” Mot. at 5. That argument fails for at least four reasons.

       First, Eastland was a case brought against the chairman of a Senate subcommittee and nine

other senators (among others) to enjoin them from trying to enforce a congressional subpoena, 421

U.S. at 495, and every facet of the Supreme Court’s analysis, including its discussion of

expeditious treatment, was grounded in the senators’ immunity from suit under the Speech or

Debate clause. Id. at 501, 503, 511. As the Court explained, prompt treatment was necessary

because the senators were being hauled into court against their will and the Judiciary “was being

asked to halt” or “interfere[]” with the functions of the subcommittee in contravention of the

Speech or Debate clause. Id. at 511 & n.17 (emphasis added); see also id. at 501, 503, 511

(repeatedly framing the issue as one of judicial “interference” barred by Speech or Debate


                                                11
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 17 of 25



immunity). Here, the Committee is not a defendant, and Treasury and the IRS have not asked the

Court to “halt” or “interfere” with its functions; rather, the Committee has brought this case. Thus,

as the Committee has already conceded, the Speech or Debate clause “has no application” because

“by . . . agreeing to avail itself of the jurisdiction of the court, the Committee is opting not to assert

the immunity that it would otherwise have[.]” Trump v. Committee on Ways and Means, U.S.

House of Representatives, No. 19-2173 (TNM) (July 25, 2019), Hr’g Tr. at 15:4-8; see also id. at

15:23-16:2 (explaining that when “we come forward to the Court and say we, Court, are asking

you to do something, enforce our subpoena[,] . . . there is no Speech or Debate implication there”

(emphasis added)); see also United States v. AT&T, 567 F.2d 121, 130 (D.C. Cir. 1977) (“AT&T

II”) (“Where [members of Congress] are not harassed by personal suit against them, the [Speech

or Debate] clause cannot be invoked” (emphasis added)). The cited portion of Eastland is thus

irrelevant.

        Second, the basic posture of this case—which involves “not one but two ‘coordinate

branch[es] of our government,’” Mazars, 940 F.3d at 725—presents “nerve-center constitutional

questions” that were not present in Eastland. United States v. AT&T, 551 F.2d 384, 394 (D.C. Cir.

1976) (“AT&T I”). When the D.C. Circuit confronted a similarly fraught confrontation between

the political branches in United States v. AT&T, it did not, as the Committee contends—“move[]

quickly” to “resolve[] [the case] in just over five months.” Mot. at 7. Instead, the Circuit

concluded that a multi-month “pause” was warranted so that the parties could “attempt to negotiate

a settlement” before the court “mov[ed] on to a decision o[n] such” significant questions. AT&T

I, 551 F.2d at 394-95. And when the dispute returned to the D.C. Circuit nearly ten months later,

it fashioned a compromise between the Branches, explaining that incrementalism and caution, not

rigidity and haste, were in order:

        We are aware that from the legislative viewpoint, any alternative to outright
        enforcement of the subpoena entails delay. . . . But even assuming that there will

                                                   12
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 18 of 25



       be some delay while the executive and the judicial branches conduct their
       respective review, this is an inherent corollary of the existence of coordinate
       branches. The Separation of Powers often impairs efficiency, in terms of dispatch
       and the immediate functioning of government. It is the long-term staying power of
       government that is enhanced by the mutual accommodation required by the
       Separation of Powers.

AT&T II, 567 F.2d at 133.

       Third, even in Eastland, which is not controlling for the reasons already discussed, the

Supreme Court was careful to observe that “the Speech or Debate Clause has never been read so

broadly that legislators are ‘absolved of the responsibility’” of proceeding through the standard

steps of civil litigation. 421 U.S. at 511 n.17 (citation omitted). Rather, it was a five-year delay

in the resolution of that case with which the Court was concerned. Id. And in Exxon Corp. v.

FTC, 589 F.2d 582 (D.C. Cir. 1978), on which the Committee also relies, the D.C. Circuit noted

without any hint of disapproval that judicial proceedings had been stayed for several months while

related issues were resolved in a separate lawsuit also pending before the D.C. Circuit. Id. at 586-

87 & n.6 & n.7 (explaining that the informational request had issued in April 1976, the district

court stayed proceedings in March 1977, and the stay was lifted in May 1977).2

       There is no indication that this case—which had been stayed for just two weeks before the

Committee filed its motion—will replicate the five-year trajectory that was at issue in Eastland,

or even the two-year path that did not trouble the D.C. Circuit in Exxon Corp. Indeed, the House

has asked the D.C. Circuit multiple times in McGahn—in briefs, at argument, and in letters—to



   2
      The D.C. Circuit’s independent discussion in Exxon Corp. about “enforced delay on
legitimate investigations of Congress” addressed a separate issue not presented here—namely,
whether it was appropriate, in light of Eastland, for the courts to grant a permanent injunction
requiring advance notice to affected parties “before the FTC can disclose confidential data
pursuant to congressional request” where the “authority of the subcommittee to make a proper
request for information of th[at] nature . . . is not questioned.” Exxon Corp., 589 F.2d at 588. The
Circuit never suggested that similar expedition would be required where a committee’s authority
is questioned, and the committee itself has brought suit against the Executive Branch to enforce its
demands.

                                                13
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 19 of 25



rule “immediate[ly],” to move “expeditious[ly],” and even to issue an order with opinion to follow.

See Br. of the Comm. on the Judiciary at 3, Comm. on the Judiciary v. McGahn, No. 19-5331 (D.C.

Cir. Dec. 16, 2019) (asking the Circuit to affirm “without delay” and proposing that “the Court

could issue an immediate order vacating the stay and affirming the decision below, with opinion

to follow”); Supp. Br. of the Comm. on the Judiciary at 1, Comm. on the Judiciary v. McGahn,

No. 19-5331 (D.C. Cir. Dec. 23, 2019) (requesting “expeditious resolution”); id. at 11 (“‘the loss

of time’ . . . ‘is irreparable’”) (citation omitted); id. at 12 (“The Committee should not be required

to wait any longer.”); Rule 28(j) Ltr. of the Comm. on the Judiciary, at 2 Comm. on the Judiciary

v. McGahn, No. 19-5331 (D.C. Cir. Jan. 23, 2019) (“Mr. McGahn’s testimony is now more urgent

than ever. We respectfully urge the Court to rule expeditiously.”). The Circuit is quite aware of

the Judiciary Committee’s desire for expedition. To the extent that the D.C. Circuit is taking longer

to issue its decision than the House might have liked, that simply underscores that the issues

presented there and here are weighty, serious, and deserving of deliberate consideration.

       Fourth, although the Committee relies on the agreement of the District Court and the D.C.

Circuit to conduct expedited proceedings in the McGahn case, the Committee’s case for expedition

in that proceeding hinged on the House’s invocation of its impeachment authority. See Mot. for

Prelim. Inj. or Mot. for Partial Summ. J. at 1, Comm. on the Judiciary, U.S. House of

Representatives v. McGahn, No. 19-2379, (D.D.C. Aug. 26, 2019), ECF No. 22-1 (asserting that

McGahn’s testimony was “necessary to [the committee’s] consideration of whether to recommend

articles of impeachment against the President”); see also id., ECF No. 51 at 1 (opposing stay of

district court decision because “the delay from such a stay would impair the House’s ongoing

impeachment inquiry”). After the House backtracked on that assertion by passing articles of

impeachment wholly unrelated to the testimony sought from Mr. McGahn, the D.C. Circuit

requested supplemental briefing to understand “whether the articles of impeachment render this


                                                 14
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 20 of 25



case moot and whether expedited consideration remains necessary.” Order, Comm. on the

Judiciary, U.S. House of Representatives v. McGahn, No. 19-5331 (D.C. Cir. Dec. 18, 2019)

(emphasis added). And at the January 3, 2020, argument before the D.C. Circuit, the panel asked

a series of questions seeking to understand whether the House still considered McGahn’s testimony

to be relevant to impeachment, remarking that “[i]f you were only here on legislative oversight,

we wouldn’t have spent the holidays expediting this [case].             You’re here because of

impeachment.”3     McGahn and the Committee’s other impeachment examples are therefore

inapposite. See Mot. at 4-5 n.4, 8 (statements of Kenneth Starr on the floor of the Senate

impeachment trial & Kupperman v. U.S. House of Representatives, No. 19-3224 (RJL)).4

       The Committee also relies on Senate Select Committee on Presidential Campaign Activities

v. Nixon, 366 F. Supp. 51 (D.D.C. 1973), where the court denied the Senate committee’s motion

for summary judgment and dismissed the case for lack of jurisdiction approximately six weeks

after President Nixon answered the complaint. That decision, however, says nothing about

expedition, and it is not clear from the face of the opinion why the case moved so quickly other

than the obvious fact that notwithstanding the “battery” of jurisdiction, justiciability, and other

issues raised in the case, the court “found it necessary to consider only one question”: whether it

had statutory jurisdiction. Id. at 54-55.



   3
      Recording of oral arg. at 30:58-40:10, HJC v. McGahn, No. 19-5331 (D.C. Cir. Jan. 3, 2020),
https://www.cadc.uscourts.gov/recordings/recordings2019.nsf/6E2288243B32D70E852584E400
66ECD7/$file/19-5331.mp3.
   4
      Even aside from this distinction, Kupperman—where the House committee was a
defendant—is at odds with the Committee’s motion here, because the House committee in that
case opposed merits briefing before resolution of jurisdictional matters and resisted the expedited
schedule set by the court. See Exhibit A, Tr. of Status Conf. at 15:7-10, 17:25-19:18, Kupperman
v. U.S. House of Representatives, No. 19-3224 (RJL) (D.D.C. Oct. 31, 2019) & Kupperman Mot.
to Vacate at 3, ECF No. 22 (requesting that “the Court vacate the expedited briefing schedule
currently in place” or hold “a status conference to discuss an alternative briefing schedule at the
Court’s earliest convenience” after committee withdrew its subpoena).

                                                15
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 21 of 25



       Because the Committee here invoked only Congress’s legislative powers, not its powers of

impeachment, and because the Committee has not sought a preliminary injunction and this case

raises a battery of issues beyond statutory jurisdiction, the best guidepost is Committee on

Oversight & Government Reform v. Holder, 979 F. Supp. 2d 1 (D.D.C. 2013), where—as the

Committee concedes—the court did not rule on the motion to dismiss until more than a year after

the complaint was filed. Mot. at 9. The Committee’s response—that Holder is “inapt” because

“[i]n that case there was no request for expedition,” Mot. at 9—simply confirms that the

Committee claims the power to dictate how this Court prioritizes its work, and underscores why

these cases do not belong in federal court.

       C.      The Committee’s Own Actions Undermine Its Claims of Urgency.

       The Committee’s actions in waiting to seek expedited judicial relief—and in subsequently

refusing genuinely to engage in the accommodation process—are further reason to deny its motion.

The Committee did not seek expedition of this case until six weeks after filing it, ECF No. 30,

waiting more than three and a half months from the time Defendants issued their final decision on

May 6, 2019, ECF No. 1-9, until urging the Court to proceed on an accelerated track. And the

Committee then filed this motion barely two and a half months after the Court heard argument in

November, meaning that the Court has thus far taken less time to consider the complex issues

presented than the House took to even request expedited judicial review of its claims.

       Moreover, rather than make productive use of the time in which Defendants’ and

Defendant-Intervenors’ motion has been pending to explore the possibility of an accommodation,

the House has again declared an impasse and forged ahead with zero-sum litigation. That is so

notwithstanding the Court’s admonition at the January 14 status conference that “I would be

inclined to think that[] [an appropriate accommodation process] needs to happen at some point,”

Tr. at 12:22, 24-25, and that “to the extent that the Committee is looking to move things along, I’d


                                                16
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 22 of 25



hope that you all are in communication about ways to potentially narrow the scope of the

disagreement here and possibly resolve it.” Id. at 13:6-9. Yet after that conference, the Committee

made no genuine effort to narrow the disagreement. Instead, counsel for the Committee emailed

counsel for Defendants three days later stating that “if none of the [President’s] tax returns and

audit files that the Committee has sought can, in your view, legally be turned over, then it would

seem that the parties remain at an impasse. We would very much like to convey that information

to Judge McFadden as soon as possible.” Exhibit B (email correspondence of counsel). In

response, Defendants’ counsel expressed that although Defendants continued to believe “the

specific tax records sought by the Committee” could not be provided consistent with 26 U.S.C.

§ 6103(a), they stood ready to “work with the Committee to explore other steps that would

accommodate the Committee’s stated interest” in the Presidential audit program. Id. The

Committee’s counsel followed up with a further email four days later (on a Saturday), in which it

again declared an impasse. Id. Defendants’ counsel were preparing their response to that latest

message from the Committee, and in particular, exploring whether they could provide certain

information identified by the Committee in a way that would not implicate individual taxpayer

information, when the Committee filed this motion two business days later.5 The Committee’s

choice again to cut off discussions that had not even left the starting gate and that could have




   5
       As Defendants have repeatedly explained, “[t]o the extent the Committee wishes to
understand, for genuine oversight purposes, how the IRS audits and enforces the Federal tax laws
against a President, we would be happy to accommodate that interest by providing additional
information on the mandatory audit process.” Decl. of Frederick W. Vaughan ¶ 18, ECF No. 44-
3 (citing Mnuchin Letter of April 23, 2019); see also id. ¶¶ 21, 28, 29, 49 (expressing similar
sentiments). The Committee too has stated that it seeks “to understand exactly what happens from
the moment the returns enter the mail to the IRS through the time that [an] audit is completed.”
Id. ¶ 34 (quoting McAfee Email of May 24, 2019). The Committee’s insistence that
accommodation is not possible is therefore implausible, especially in the absence of any serious
effort in that regard.

                                                17
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 23 of 25



yielded information relevant to at least portions of its stated inquiry undermines its claims of

urgency and is reason alone to deny this motion.

       D.      Defendants Have Not “Disavowed” Their Justiciability Arguments.

       Finally, the Committee argues that “Defendants’ position that the House is constitutionally

barred from judicial enforcement of its subpoenas has now been disavowed by President Trump

in the Senate impeachment trial.” Mot. at 2. Incorrect. As the President’s counsel have repeatedly

made clear, their position is simply that the House cannot have it both ways: If, as the House

contends, disputes like this are justiciable, then Congress was obligated to exhaust that process

before accusing the President of obstructing Congress. That is not a concession that disputes like

this are justiciable or a “disavowal” of the longstanding view of the Executive Branch that House

committees cannot file suits. Rather, the President’s trial memorandum clearly affirms that: “[t]he

Trump Administration, like the Obama Administration, has taken the position that a suit by a

congressional committee attempting to enforce a subpoena against an Executive Branch official is

not a justiciable controversy in an Article III court.” Trial Mem. of President Donald J. Trump 49

n.336 (Jan. 20, 2020).6 The President’s trial memorandum also reiterates Defendants’ position

that the political branches must use an “accommodation process in an effort to resolve the

disagreement” between themselves. Id. at 48. But recognizing that the House “has taken the

opposite view,” the President responded: “the House cannot simultaneously (i) insist that the courts

may decide whether any particular refusal to comply with a congressional committee’s demand

for information was legally proper and (ii) claim that the House can treat resistance to any demand

for information from Congress as a ‘high crime and misdemeanor’ justifying impeachment without




   6
      https://www.whitehouse.gov/wp-content/uploads/2020/01/Trial-Memorandum-of-President-
Donald-J.-Trump.pdf.

                                                18
        Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 24 of 25



securing any judicial determination that the Executive Branch’s action was improper.” Id. at 49

n.336 (emphasis omitted).

       Nor is this clear only from the trial memorandum—the President’s lawyers repeatedly

made the same arguments on the floor of the Senate. As one of his counsel explained: It “is the

view of the Trump administration” that cases like this “are not justiciable in article III courts,” but

“the House cannot claim that they have a mechanism for going to court . . . [and] simultaneously

say[] that, well, they don’t have to bother with that mechanism.” 166 Cong. Rec. S593 (daily ed.

Jan. 27, 2020). Or a few days later: “The position of the Trump administration, like the Obama

administration, is that when Congress sues in an article III court to try to enforce a subpoena against

an executive branch official, that is not a justiciable controversy, and there is not jurisdiction over

it. The House managers in the House, though, take the position that they have that avenue open to

them.” 166 Cong. Rec. S731 (daily ed. Jan. 30, 2020); see also, e.g., 166 Cong. Rec. S652 (daily

ed. Jan. 29, 2020) (nonjusticiability “is our position, and we would argue that in court” but that the

“House managers can’t have it both ways”).7 That is plainly not a “disavowal.”

       In any case, statements made by counsel for the President in the course of the now

concluded Senate impeachment proceeding have nothing to do with whether this Court should

exercise its discretion to lift the stay order that it entered a mere two weeks before the Committee

precipitously filed this motion.

                                          CONCLUSION

       The Court should deny the Committee’s motion to lift the stay.

Dated: February 11, 2020                       Respectfully submitted,

   7
      Indeed, as one of the President’s attorneys explained during the portion of the January 21
presentation cited by the Committee, Pl.’s Mot. at 2, the House has been telling the courts that
judicial review is necessary to enforce its subpoenas while simultaneously telling the Senate that
judicially recognized privileges “have no place in [its] proceedings” and “‘[w]e cannot be at the
mercy of the courts.’” 166 Cong. Rec. S384 (daily ed. Jan. 21, 2020) (emphasis added).

                                                  19
Case 1:19-cv-01974-TNM Document 81 Filed 02/11/20 Page 25 of 25




                            JOSEPH H. HUNT
                            Assistant Attorney General

                            DAVID M. MORRELL
                            Deputy Assistant Attorney General

                            ELIZABETH J. SHAPIRO
                            Deputy Director

                            JAMES J. GILLIGAN
                            Special Litigation Counsel

                            /s/ Serena M. Orloff
                            STEVEN A. MYERS (NY Bar No. 4823043)
                            SERENA M. ORLOFF (CA Bar No. 260888)
                            Trial Attorneys
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            P.O. Box 883
                            Washington, D.C. 20044
                            Tel: (202) 305-0167
                            Fax: (202) 305-8470
                            Email: serena.m.orloff@usdoj.gov

                            Attorneys for Defendants


                             /s/ William S. Consovoy

                            William S. Consovoy (D.C. Bar #493423)
                            Cameron T. Norris
                            Steven C. Begakis
                            CONSOVOY MCCARTHY PLLC
                            1600 Wilson Boulevard, Suite 700
                            Arlington, VA 22209
                            (703) 243-9423
                            will@consovoymccarthy.com

                            Patrick Strawbridge
                            CONSOVOY MCCARTHY PLLC
                            Ten Post Office Square, 8th Floor
                            South PMB #706
                            Boston, Massachusetts 02109
                            (617) 227-0548

                            Attorneys for Defendant-Intervenors




                              20
      Case 1:19-cv-01974-TNM Document 81-1 Filed 02/11/20 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
 COMMITTEE ON WAYS AND                  )
 MEANS, UNITED STATES HOUSE             )
 OF REPRESENTATIVES,                    )
                                        )
           Plaintiff,                   )
                                        )
                      v.                )
                                        ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT               )
 OF THE TREASURY, et al.                )
                                        )
           Defendants,                  )
                                        )
 DONALD J. TRUMP, et al.,               )
                                        )
           Defendant-Intervenors.       )
                                        )




                              EXHIBIT A
Case 1:19-cv-01974-TNM Document 81-1 Filed 02/11/20 Page 2 of 7




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

CHARLES M. KUPPERMAN,              )
                                   )
          Plaintiff,               )
                                   )
       vs.                         )          CV NO. 19-3224
                                   )          Washington, D.C.
HOUSE OF REPRESENTATIVES           )          October 31, 2019
OF THE U.S.A., ET AL.,             )          4:00 p.m.
                                   )
          Defendants.              )
___________________________________)

         TRANSCRIPT OF STATUS CONFERENCE PROCEEDINGS
            BEFORE THE HONORABLE RICHARD J. LEON
             UNITED STATES SENIOR DISTRICT JUDGE
APPEARANCES:
For the Plaintiff:                Michael W. Kirk
                                  Charles J. Cooper
                                  COOPER & KIRK, PLLC
                                  1523 New Hampshire Avenue, NW
                                  Washington, D.C. 20036
                                  (202) 220-9600
                                  mkirk@cooperkirk.com
                                  ccooper@cooperkirk.com




                    WilliamPZaremba@gmail.com
     Case 1:19-cv-01974-TNM Document 81-1 Filed 02/11/20 Page 3 of 7

                                                                         15

1    here that this particular situation runs directly afoul to

2    both binding Supreme Court precedent and this Court's own

3    decision several years ago in the case of Porteous versus

4    Baron, where you held and the Supreme Court supports, that

5    there is no jurisdiction with respect to House defendants

6    pursuant to the Constitution Speech or Debate Clause.

7              House defendants would also like to make it very

8    clear to this Court right now at the outset that there are

9    other threshold deficiencies that we see with the position

10   that the plaintiffs are attempting to put both parties in.

11             We believe very strongly that this complaint

12   serves no other purpose than to attempt to delay the House's

13   constitutionally prescribed impeachment inquiry.         Allowing

14   it to continue would constitute, in the House's view, a

15   fundamental miscarriage of justice and a breach of

16   constitutional norms.

17             The House's subpoena --

18             THE COURT:     So that's why you're going to file a

19   motion to dismiss?

20             MR. TATELMAN:     Yes, Your Honor.

21             The House believes that its subpoena is completely

22   valid.   It is 100 percent enforceable.       Dr. Kupperman --

23             THE COURT:     Let me just stop you there for a

24   second, sir.

25             In light of today's resolution being passed, are

                         WilliamPZaremba@gmail.com
     Case 1:19-cv-01974-TNM Document 81-1 Filed 02/11/20 Page 4 of 7

                                                                       16

1    you going to reissue the subpoenas consistent with the

2    resolution now?    Or are you going to keep the subpoenas that

3    were issued previously extant and, thereby, leave open the

4    question of whether or not they were appropriately issued in

5    the first place?    What's your plan or do you have a plan?

6              MR. TATELMAN:     Well, Your Honor, at this point,

7    I don't have an answer to that question.        I would need to

8    consult with the committee.

9              I would say, though --

10             THE COURT:     That's a pretty substantial question.

11             MR. TATELMAN:     With respect to Your Honor, yes,

12   it's an important question for the committee to consider.

13   And I believe they will.

14             We don't believe that there is any deficiency with

15   the existing subpoenas.

16             THE COURT:     Okay.

17             MR. TATELMAN:     We don't believe -- we believe that

18   they are valid.    We believe that they are enforceable.

19   We believe Dr. Kupperman has to comply with it and that

20   attempting to bring this claim here is inappropriate.

21             Let me just say very briefly, Your Honor, that the

22   interpleader stance that my friend, the plaintiffs,

23   Mr. Cooper, was attempting to put forward here, is not the

24   traditional way that civil litigation ought to operate.

25             Their position that they would raise these

                         WilliamPZaremba@gmail.com
     Case 1:19-cv-01974-TNM Document 81-1 Filed 02/11/20 Page 5 of 7

                                                                       17

1    jurisdictional questions and then step aside from the merits

2    seems antithetical to the notion of a traditional case or

3    controversy that would allow this Court to decide the

4    question.

5                There are two avenues I think Your Honor's well

6    aware of to which Mr. Kupperman can put his dispute properly

7    before this Court.

8                He can fail to appear, and the committee can

9    decide of its own volition whether or not it wants to

10   enforce the subpoena, which is, ironically, the argument

11   going on just down the hall with respect to former

12   White House Counsel Don McGhan.

13               Or if Mr. Kupperman wishes to comply with the

14   subpoena and the Department and the White House decide that

15   is an unacceptable position for them, they can come to court

16   and seek an injunction from Your Honor preventing him from

17   testifying.

18               And the House and the committees, if they choose

19   to, of their own volition and free will, can choose to avail

20   themselves of jurisdiction, seek to intervene to defend

21   their position.

22               Neither of those are here, Your Honor.

23               THE COURT:   But wouldn't either one of those

24   routes effectively extend this process even further?

25               This is a potentially, potentially more-efficient

                         WilliamPZaremba@gmail.com
     Case 1:19-cv-01974-TNM Document 81-1 Filed 02/11/20 Page 6 of 7

                                                                        18

1    and quicker way to resolve this case.

2               If this Court sets a briefing schedule or oral

3    argument will be held the first or second week in December

4    and the Court issues an opinion by the end of December or

5    early January, that's going to be a lot faster resolution of

6    this issue than going through the process you just

7    elaborated because of all the votes that would have to be

8    taken and the subsequent litigation that would occur.

9               That's just prolonging things, isn't it?

10              MR. TATELMAN:    Not necessarily, Your Honor.

11              The committee, if it wanted to, could make these

12   decisions relatively quickly.

13              I will submit to Your Honor that that --

14              THE COURT:    It's not just one committee.       It's

15   three.

16              MR. TATELMAN:    With due respect, Your Honor, it

17   was -- the subpoena was actually only issued by a single

18   committee.   There are three committees involved in the

19   investigative process.

20              THE COURT:    Right.

21              MR. TATELMAN:    But the subpoena was issued only by

22   the Permanent Select Committee on Intelligence.         They're the

23   only committee that would need to act to pursue any of those

24   avenues.

25              THE COURT:    But there's a possibility that one or

                         WilliamPZaremba@gmail.com
     Case 1:19-cv-01974-TNM Document 81-1 Filed 02/11/20 Page 7 of 7

                                                                            19

1    both of the other two committees could just make its own

2    decision.

3                MR. TATELMAN:    That is always possible,

4    Your Honor, yes.

5                But I will say in terms of looking forward to a

6    schedule and your concerns about moving this as quickly as

7    possible, I've been instructed to represent to the Court,

8    Your Honor, this afternoon that the House is prepared to

9    make a motion to dismiss.      We will be prepared to file that

10   as early as next Tuesday.

11               We are prepared to move with all due speed.           We

12   think this case is not justiciable.       We think Your Honor

13   will come to that conclusion very, very quickly.

14               We don't think it will even take you until the

15   middle of December to reach that conclusion, and we would

16   like the opportunity to brief it very, very quickly with

17   respect to the House defendants.       And we're prepared to do

18   so.

19               THE COURT:   All right.    Thank you very much.

20               Ms. Shapiro.

21               MS. SHAPIRO:    Yes, Your Honor.

22               We don't think there's a real emergency or need to

23   be that quick with the briefing from the Executive Branch.

24   I think it makes sense if there's going to be a

25   jurisdictional speech-and-debate argument made and that gets

                         WilliamPZaremba@gmail.com
      Case 1:19-cv-01974-TNM Document 81-2 Filed 02/11/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
 COMMITTEE ON WAYS AND                  )
 MEANS, UNITED STATES HOUSE             )
 OF REPRESENTATIVES,                    )
                                        )
           Plaintiff,                   )
                                        )
                      v.                )
                                        ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT               )
 OF THE TREASURY, et al.                )
                                        )
           Defendants,                  )
                                        )
 DONALD J. TRUMP, et al.,               )
                                        )
           Defendant-Intervenors.       )
                                        )




                              EXHIBIT B
           Case 1:19-cv-01974-TNM Document 81-2 Filed 02/11/20 Page 2 of 5


From:             Myers, Steven A. (CIV)
To:               Letter, Douglas; Burnham, James M. (CIV); Handley, Cristen (CIV); Gilligan, Jim (CIV); Orloff, Serena M (CIV)
Cc:               Morse, Jodie; Barbero, Megan; Grogg, Adam; Tatelman, Todd; Havemann, Will
Subject:          RE: Possible accommodations in tax returns litigation
Date:             Wednesday, January 22, 2020 2:35:38 PM


Doug,
Thank you for your email of January 17.
As set out in Secretary’s Mnuchin’s letters of April 23 and May 6, 2019, as well as the Office of Legal
Counsel’s opinion, Treasury is prohibited by Section 6103 from providing the specific tax records
sought by the Committee in this lawsuit. Treasury, however, has repeatedly offered to work with
the Committee to accommodate its purported legislative interest in the mandatory audit process in
a manner consistent with the Department’s statutory and constitutional responsibilities. Treasury
has given the Committee an extensive body of written materials concerning the mandatory audit
process, including those most pertinent to the Committee’s asserted interest in it. Significant
documentation about the presidential audit program is also included in the declaration of Sunita
Lough attached to Defendants’ motion to dismiss.   And Treasury provided a lengthy briefing for the
Committee, which was attended by Committee staff. Treasury remains willing to work with the
Committee to explore other steps that would accommodate the Committee’s stated interest.
Because Treasury’s response is subject to the strict confidentiality provisions of Section 6103 and
must take account of the constitutional limits on the Committee’s legislative authority, in order to
assist us in proceeding with the accommodation process, we would ask that the Committee identify
any additional specific records it wishes to request that would not contain or reveal Section 6103
information. Please let us know and we’ll pass the inquiries on to our clients for consideration right
away. In contrast, if the only records in which the Committee has any remaining interest are the
records pertaining to the President that are sought in this lawsuit, it would help clarify the parties’
positions for the Court if you could confirm as much.

Steve

Steven A. Myers
Trial Attorney
Federal Programs Branch
U.S. Department of Justice, Civil Division
1100 L St. NW, Washington DC 20005
Tel: (202) 305-8648 Fax: (202) 616-8470


From: Letter, Douglas <Douglas.Letter@mail.house.gov>
Sent: Friday, January 17, 2020 4:31 PM
To: Burnham, James M. (CIV) <jburnham@CIV.USDOJ.GOV>; Handley, Cristen (CIV)
<chandley@CIV.USDOJ.GOV>; Gilligan, Jim (CIV) <JGilliga@CIV.USDOJ.GOV>; Myers, Steven A. (CIV)
<stmyers@CIV.USDOJ.GOV>; Orloff, Serena M (CIV) <sorloff@CIV.USDOJ.GOV>
Cc: Morse, Jodie <Jodie.Morse@mail.house.gov>; Barbero, Megan
<Megan.Barbero@mail.house.gov>; Grogg, Adam <Adam.Grogg@mail.house.gov>; Tatelman, Todd
<Todd.Tatelman@mail.house.gov>; Havemann, Will <Will.Havemann@mail.house.gov>
Subject: Possible accommodations in tax returns litigation
        Case 1:19-cv-01974-TNM Document 81-2 Filed 02/11/20 Page 3 of 5



James, et al:

        We are following up on Judge McFadden’s statements at the end of Tuesday’s hearing
regarding the possibility of the parties reaching an accommodation in this case, and his strong urging
that we should work with you to try to reach an accommodation.

         The Committee has understood, based on statements of the Treasury Secretary, President,
his Chief of Staff, and the Office of Legal Counsel, that Defendants believe they cannot, as a matter
of law, provide the Committee with the returns and audit files of President Trump and several Trump
entities that the Committee needs to fulfill its oversight and legislative purposes. If our
understanding is incorrect (i.e., it is actually NOT Defendants’ view that providing the requested
records would violate Section 6103 and the Constitution, and possibly give rise to a criminal
violation), please let us know.

        As a starting point for further negotiations, we would need to know the scope of records
Treasury would be amenable to providing the Committee. If Treasury intends to offer the
Committee a subset of the returns and audit files requested, please specify the tax years. If none of
the returns and audit files that the Committee has sought can, in your view, legally be turned over,
then it would seem that the parties remain at an impasse. We would very much like to convey that
information to Judge McFadden as soon as possible.

              Given that this subject is obviously on Judge McFadden’s mind, we look forward to hearing
from you soon.

Douglas N. Letter
General Counsel
Office of General Counsel
U.S. House of Representatives
219 Cannon House Office Building
Washington, DC 20515
Douglas.Letter@mail.house.gov
(202) 225-9700
           Case 1:19-cv-01974-TNM Document 81-2 Filed 02/11/20 Page 4 of 5


From:             Letter, Douglas
To:               Handley, Cristen (CIV); Orloff, Serena M (CIV); Myers, Steven A. (CIV); Gilligan, Jim (CIV); Burnham, James M.
                  (CIV); Shapiro, Elizabeth (CIV)
Cc:               Barbero, Megan; Morse, Jodie; Havemann, Will; Grogg, Adam; Tatelman, Todd
Subject:          Tax returns case
Date:             Saturday, January 25, 2020 4:40:23 PM


Steve:
              Thank you for your email, which restates your clients’ belief that they are prohibited by law
from providing any of the information requested by the Committee pursuant to Section 6103(f).
Given your clients’ absolutist position regarding their asserted lack of authority to disclose the
material sought by the Committee, no accommodation is possible here and the parties therefore
remain at an impasse. As the Committee has explained from the date of its initial Section 6103
request, it has a specific need for the President’s returns and related administrative files pursuant to
its legitimate legislative and oversight interests.
              The Committee has made clear that it is seeking the President’s returns and related
administrative files not simply to assess the mandatory audit program in general, but to understand
and evaluate the thoroughness of the audit of the President’s returns, whether and how the publicly
available materials on the mandatory audit program (which Treasury staff admitted at the briefing
were outdated) diverge from current practices, whether the auditing of this President’s returns has
been subject to improper political influence, and whether codification of the audit program or other
revisions to the tax code are needed. See, e.g., Exs. A, E, K, P, QQ; Compl. ¶¶ 58-61, 79.
                Neither the briefing that you referenced nor the publicly-available IRM provisions that your
clients provided at the briefing are a substitute for the actual returns and related administrative
files. As Chairman Neal wrote in his June 28, 2019 letter, generalized information is “not a
replacement for the actual return and return information that the Committee requested under
section 6103(f) and now has subpoenaed” because “[w]ithout studying the returns and the
documentation of the agent’s decisions that were requested, the Committee cannot evaluate the
accuracy of the President’s claims about the audit system, assess the fairness and effectiveness of
the audit program and the scope of the audits being performed on the President’s returns, or
understand how particular provisions of the Code are being enforced as part of the IRS's review.”
Ex. P.
              Furthermore, the briefing “only reinforced the Committee’s need to review the actual return
information as part of our oversight duties.” Id. That is because the information communicated at
the briefing “rais[ed] serious concerns about the absence of safeguards protecting both the
individual auditor as well as the entire audit process from improper influence” and “also raised
concerns uniquely and directly relevant to the thoroughness of the Presidential audit process as
applied to this President.” Id.
                Also, the briefing highlighted the fact that, without 6103 authorization, the Committee
cannot obtain any useful information about the actual operations of the mandatory audit program—
past or present. Because Treasury officials at the briefing refused to recognize the Chairman’s
Section 6103 authority, they “declined to answer any questions asked by Committee staff related to
the actual audits of multiple prior Presidents across both political parties, including basic questions
about whether Presidential returns have ever been filed electronically, how long Presidential audits
generally take, whether there ever have been any assessments made to Presidential returns, or
whether any President-taxpayers have ever gone to IRS Appeals from a mandatory audit.” Id. The
notion that the Committee could satisfy its legislative and oversight interests with records that, in
        Case 1:19-cv-01974-TNM Document 81-2 Filed 02/11/20 Page 5 of 5


your words, “would not contain or reveal Section 6103 information” is wrong.
                Nothing has changed from the Committee’s standpoint. The Committee’s concerns over
the administration of the audit program have only been exacerbated by the long delay and refusal to
turn over the requested materials despite Section 6103’s clear and unambiguous mandate and the
legally binding subpoenas. In addition, your email confirms the Administration’s position that it will
make none of the requested Section 6103 materials available to the Committee. This defiance of
the statutory mandate and further departure from nearly a century of practice raises even deeper
concerns about the Administration’s approach to the Committee’s investigation.
                Given that, on the one hand, the Committee needs, and is by statute entitled to, President
Trump’s tax returns and related administrative files (which are obviously covered by Section 6103),
and that, on the other hand, DOJ asserts that it is barred by law from providing any information to
the Committee covered by Section 6103, it is clear that no accommodation is possible.

Douglas N. Letter
General Counsel
Office of General Counsel
U.S. House of Representatives
219 Cannon House Office Building
Washington, DC 20515
Douglas.Letter@mail.house.gov
(202) 225-9700
        Case 1:19-cv-01974-TNM Document 81-3 Filed 02/11/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
 COMMITTEE ON WAYS AND                   )
 MEANS, UNITED STATES HOUSE              )
 OF REPRESENTATIVES,                     )
                                         )
 Plaintiff,                              )
                                         )
                   v.                    )
                                         ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT                )
 OF THE TREASURY, et al.                 )
                                         )
 Defendants,                             )
                                         )
 DONALD J. TRUMP, et al.,                )
                                         )
                  Defendant-Intervenors. )
                                         )

                                     [PROPOSED] ORDER

       Upon consideration of Plaintiff’s Motion to Lift Stay, Defendants’ and Defendant-

Intervenors’ opposition to that motion, and the entire record herein, it is hereby:

       ORDERED that the motion is DENIED. This case shall continue to be stayed pending a

decision in Comm. on the Judiciary, U.S. House of Reps. v. McGahn, No. 19-5331 (D.C. Cir.).

       SO ORDERED.



Date: ______________                                  ___________________________
                                                      HON. TREVOR N. MCFADDEN
                                                      United States District Judge
